Exhibit 10.2

UMB Financial Corporation

Omnibus Incentive Compensation Plan

PERFORMANCE SHARE UNIT AWARD AGREEMENT

Pursuant to this Performance Share Unit Award Agreement (this “Award
Agreement”), and subject to the terms and conditions herein and in the UMB
Financial Corporation Omnibus Incentive Compensation Plan (the “Plan”), UMB
Financial Corporation (the “Company,” as defined in the Plan) grants an award
(the “Award”) of performance share units (“PSUs”) under the Plan to the
following identified Grantee with the following specified terms:

Summary of Award Terms:

Name of grantee:                                       
                                            (the “Grantee”)

Date of grant:                                         
                                                                  (the “Grant
Date”)

Target number of performance share units:
                                                                (the “Target
PSUs”)

Performance Period: (“Performance Period”)

Vesting: The PSUs shall vest only upon the achievement of the applicable
performance criteria during the Performance Period. Depending on the Company’s
actual performance, the Grantee may earn between 0% and 200% of the Target PSUs.

The number of PSUs earned by the Grantee at the end of the Performance Period
will be determined 50% on the achievement of a three-year cumulative core
after-tax earnings per share for the Company (“EPS”) target of $[    ] and 50%
on the realization of a three-year average return on tangible common equity for
(“ROTCE”) of [    ]%. The total number of PSUs earned will be determined at the
end of the Performance Period by adding together EPS PSUs and the ROTCE PSUs as
determined below. The Committee, in its sole discretion, shall determine the
level that performance goals have been achieved, the number of PSUs earned by
the Grantee, and all other matters related to vesting.

The EPS PSUs shall be determined by multiplying 50% of the Target PSUs by the
EPS PSU Percentage. The EPS PSU Percentage is calculated by determining the EPS
for the Performance Period and utilizing the following table (with interpolation
between lines on a linear sliding scale) to ascertain the EPS PSU Percentage.

 

Performance to Target

   EPS Actual    EPS PSU Percentage  

<[    ]%

   Less than $[    ]      0 % 

[    ]%

   $[    ]      [    ] % 

[    ]%

   $[    ]      [    ] % 

[    ]% or more

   $[    ]or more      200 % 

 

1



--------------------------------------------------------------------------------

The ROTCE PSUs will be determined by multiplying 50% of the Target PSUs by the
ROTCE PSU Percentage. The ROTCE PSU Percentage is calculated by determining the
ROTCE for the Performance Period and utilizing the following table (with
interpolation between lines on a linear sliding scale) to ascertain the ROTCE
PSU Percentage.

 

Performance to Target

   ROTCE Actual    ROTCE
PSU
Percentage  

<[    ]%

   Less than [    ]%      0%  

[    ]%

   [    ]%      [    ]%  

[    ]%

   [    ]%      [    ]%  

[    ]% or more

   [    ]% or more      200%  

The EPS and ROTCE for the Performance Period shall be determined by the
Committee, after consulting (if appropriate) with the Corporate Audit Committee
and making such adjustments for material changes in the number of outstanding
shares, non-recurring gains or losses, and other circumstances as the Committee
may determine fair and appropriate. Without limiting the Committee’s authority
or discretion, adjustments to the Company’s GAAP earnings per share may be made
for (i) gain or loss on sales of non-earning assets, (ii) gain or loss on the
sale or discontinuance of a business, product or service, (iii) expenses
associated with severance costs, (iv) litigation reserves, or (v) any other
large non-recurring gains or losses unrelated to pre-tax operating income.

Unless otherwise provided in the Award Agreement, you must continue to provide
services to the Company throughout the Performance Period to remain eligible for
any rights or interests with respect to this Award.

Settlement date: As soon as practicable following the end of the Performance
Period, but no later than March 15th following the last day of the Performance
Period (the “Settlement Date”).

Capitalized terms used in this Award Agreement, unless otherwise defined, shall
have the meanings set forth in the Plan.

Please note that the Award is conditioned on your acknowledgment of receipt and
acceptance within one year after receiving this Award Agreement. See Section 15
below. If you do not accept the Award before the one-year anniversary of the
Grant Date, your Award will be forfeited.

 

2



--------------------------------------------------------------------------------

1. Grant of Performance Share Units. The Company hereby grants this Award of
PSUs, pursuant to which, subject to the terms and conditions of this Award
Agreement and the Plan, the Company will pay to the Grantee on the Settlement
Date one share of Common Stock as of the Settlement Date multiplied by the
number of vested PSUs earned hereby, subject to applicable withholding for
taxes.

 

2. Certain Definitions: For purposes of this Award Agreement:

 

  a. The term “Cause” is to be construed the same as such similar term is
defined in any employment agreement, offer letter, or service provider agreement
between the Grantee and the Company as may be in force from time to time, and in
the absence of such agreement or letter, shall mean: (i) the Grantee’s refusal
to perform, or repeated failure to undertake good faith efforts to perform, the
duties or responsibilities reasonably assigned to Grantee; (ii) Grantee’s
engagement in gross misconduct or gross negligence in the course of carrying out
his or her duties; (iii) Grantee’s conviction of or plea of guilty or nolo
contendere to any felony or any misdemeanor involving fraud, intentionally false
statements or intentionally misleading omissions, wrongful taking, embezzlement,
bribery, forgery, counterfeiting or extortion; or (iv) Grantee’s violation of
law or Company policies or procedures.

 

  b. References to the “Committee” refer to the committee administering the Plan
(or its authorized delegate, as applicable).

 

  c. “Disability” or “Disabled” means: the Grantee (1) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, or
(2) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.

 

  d. The Grantee shall be considered to have a “Termination of Employment” on
the first day following the Grant Date that the Grantee has a termination of
employment as provided in Section 11.2.1 of the Plan, and the term “Termination
Date” means the day on which the Grantee’s Termination of Employment occurs.
Specifically, Grantee will have a Termination of Employment: (i) on the date
that Grantee experiences a separation from service within the meaning of
Internal Revenue Code Section 409A, (ii) at such time as the Committee
determines that the Grantee’s authorized leave of absence or absence in military
or government service constitutes a Termination of Employment; (iii) on the
effective date that a subsidiary of the Company ceases to be a subsidiary, if
the Grantee is employed by or provides services to such subsidiary, unless the
Committee determines    otherwise; and (iv) on the date that the Grantee ceases
to be an employee of the Company even if the Grantee continues or simultaneously
commences service as a director of the Company.

 

3



--------------------------------------------------------------------------------

3. Vesting.

 

  a. The Award is subject to the vesting terms set forth in the Summary of Award
Terms above, except as may otherwise be provided in this Award Agreement or in
the Plan. Any portion of the Award that does not vest for any reason shall
automatically be cancelled and terminated and be of no further force and effect.

 

  b. If the Grantee has a Termination of Employment prior to the end of the
Performance Period due to the Grantee’s death or Disability, then a portion of
the Award shall vest, as of the Termination Date, if and to the extent that the
Award would have vested if the Termination Date were the last day of the
Performance Period (based on achievement of the performance vesting criteria
through the Termination Date); provided that the amount that vests shall be
prorated by multiplying the total number of PSUs that would have vested were the
Termination Date the last day of the Performance Period by a fraction having a
numerator equal to the number of calendar quarters completed during the
Performance Period prior to the Termination Date and a denominator equal to the
total number of calendar quarters in the Performance Period. The Settlement Date
for any portion of the Award that vests pursuant to this Section shall be as
soon as practicably following the Termination Date, but in any event no later
than March 15th of the following year.

 

4. Forfeiture.

 

  a. If the Grantee has a Termination of Employment prior to the end of the
Performance Period for any reason other than death or Disability, the Grantee
shall forfeit, and shall have no further rights or interest with respect to, any
of the PSUs granted hereby that remain unvested, with automatic and immediate
effect (after giving effect to any applicable vesting acceleration provision) as
of the Termination Date.

 

  b. The Grantee shall forfeit and cease to have any right or interest in any of
the PSUs granted hereby, whether or not vested: (i) immediately as of the time
the Grantee receives notice of a termination of Grantee’s employment or service
for Cause, (ii) upon the Grantee’s breach, as determined by the Committee, of
any non-disclosure, non-competition, or non-solicitation restrictive covenant
obligation owed to the Company, or (iii) upon the Committee’s determination that
any conduct of the Grantee constitutes grounds for forfeiture under the Plan.

 

  c. The Award, or payment thereunder, shall be subject to reduction, in the
discretion of the Company, to the extent the Company determines it is required
to avoid the imposition of any excise tax on excess parachute payments under
Internal Revenue Code Section 4999.

 

4



--------------------------------------------------------------------------------

5. Change in Control. In the event of a Change in Control, the Award shall be
subject to the provisions of Section 11.1 of the Plan. Except as otherwise
provided in the Plan or an agreement incorporated by the Plan, any portion of
the Award that vests as a result of a Change in Control shall vest based on
actual performance achievement through the date of the Change in Control. The
Settlement Date for any portion of the Award that vests pursuant to this Section
shall be as soon as practicably following the Termination Date, but in any event
no later than March 15th of the following year.

 

6. Settlement of Award. On or as soon as practicable after the Settlement Date,
the Company will, in full satisfaction of the PSUs granted hereby, pay to the
Grantee the amount owed in whole shares, rounded down to the nearest whole
share, of Common Stock.

 

  a. Notwithstanding anything herein to the contrary, no transfer of shares of
Common Stock shall become effective until the Company determines that such
transfer, issuance, and delivery is in compliance with all applicable, laws,
regulations of governmental authority, and the requirements of any securities
exchange on which shares of Common Stock may be traded.

 

  b. The Committee may, as a condition to the issuance of Shares, require the
Grantee to make covenants and representations and/or enter into agreements with
the Company to reflect the Grantee’s rights and obligations as a stockholder of
the Company and any limitations and restrictions on such Shares.

 

  c. The transfer of Shares pursuant to this Award shall be effectuated by an
appropriate entry on the books of the Company, the issuance of certificates
representing such shares (bearing such legends as the Committee deems necessary
or desirable), the transfer of shares to a brokerage account in the name of the
Grantee, and/or other appropriate means as determined by the Committee.

 

  d. Unless and until any shares of Common Stock are issued in settlement of the
Award, the Award shall not confer to the Grantee any rights or status as a
stockholder of the Company.

 

7. Withholding. Grantee shall surrender to the Company, for no consideration,
the portion of any shares of Common Stock that become vested under this Award
whose aggregate Fair Market Value is sufficient to satisfy federal, state, and
local withholding tax requirements.

 

8. No Assignment or Transfer. The Award granted hereunder may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution. No transfer by will or
the laws of descent and distribution shall be effective to bind the Company
unless the Committee shall have been furnished with (i) written notice thereof
along with such evidence as the Committee may deem necessary to establish the
validity of the transfer and (ii) an agreement by the transferee to comply with
all the terms and conditions of the Award that are or would have been applicable
to the Grantee and to be bound by the acknowledgements made by the Grantee in
connection with the grant.

 

5



--------------------------------------------------------------------------------

9. Grantee Representations. By accepting the Award, the Grantee represents and
acknowledges the following:

 

  a. The Grantee has received a copy of the Plan, has reviewed the Plan and this
Award Agreement in their entirety, and has had an opportunity to obtain the
advice of independent counsel prior to accepting the Award.

 

  b. The Grantee has had the opportunity to consult with a tax advisor
concerning the tax consequences of accepting the Award, and understands that the
Company makes no representation regarding the tax treatment as to any aspect of
the Award, including the grant, vesting, settlement, or conversion of the Award.

 

  c. The Grantee understands that neither the grant of this discretionary Award
nor the Grantee’s participation in the Plan confers any right to continue in the
service of the Company or to receive any other award or amount of compensation,
whether under the Plan or otherwise, and no payment of any award under the Plan
will be taken into account in determining any benefits under any pension,
retirement, profit sharing, group insurance, or other benefit plan of the
Company except as otherwise specifically provided in such other plan.

 

  d. The Grantee consents to the collection, use, and transfer, in electronic or
other form, of the Grantee’s personal data by the Company, the Committee, and
any third party retained to administer the Plan for the exclusive purpose of
administering the Award and Grantee’s participation in the Plan. The Grantee
agrees to promptly notify the Committee of any changes in the Grantee’s name,
address, or contact information during the entire period of Plan participation.

 

10. Adjustments. If there is a change in the outstanding shares of Common Stock
due to a stock dividend, split, or consolidation, or a recapitalization,
corporate change, corporate transaction, or other similar event relating to the
Company, the Committee may adjust the type or number of shares of Common Stock
subject to any outstanding portion of the Award in accordance with Article X of
the Plan.

 

11. Administration; Interpretation. In accordance with the Plan and this Award
Agreement, the Committee shall have full discretionary authority to administer
the Award, including discretionary authority to interpret and construe any and
all provisions relating to the Award. Decisions of the Committee shall be final,
binding, and conclusive on all parties. In the event of a conflict between this
Award Agreement and the Plan, the terms of the Plan shall prevail.

 

12.

Section 409A. It is intended that this Award Agreement is exempt from Internal
Revenue Code Section 409A and the interpretive guidance thereunder
(“Section 409A”), and this Award Agreement shall be administered accordingly,
and interpreted and construed on a basis consistent with such intent. To the
extent that any provision of this Award Agreement would fail to comply with
applicable requirements of Section 409A, the

 

6



--------------------------------------------------------------------------------

  Company may, in its sole and absolute discretion and without requiring the
Grantee’s consent, make such modifications to this Award Agreement and/or
payments to be made thereunder to the extent it determines necessary or
advisable to comply with the requirements of Section 409A. Nothing in this
Agreement shall be construed as a guarantee of any particular tax effect for the
Award, and the Company does not guarantee that any compensation or benefits
provided under this Award Agreement will satisfy the provisions of Section 409A.
If (i) the Grantee’s right to payment is subject to Section 409A, and (ii) the
Grantee is a specified employee (within the meaning of Section 409A) as of the
Termination Date, then, to the extent necessary to comply with Treasury
Regulation section 1.409A-3(i)(2), settlement of the Award shall be delayed
until the earlier of (A) the date which is six months after the Grantee’s
separation from service, or (B) the date of the Grantee’s death.

 

13. Successors. The terms of this Award Agreement shall be binding upon and
inure to the benefit of the heirs of the Grantee or distributes of the Grantee’s
estate and any successor to the Company.

 

14. Governing Law; Severability.

 

  a. Governing Law. This Award Agreement shall be construed and administered in
accordance with the laws of Missouri without regard to its conflict of law
principles.

 

  b. Severability. Any determination by a court of competent jurisdiction or
relevant governmental authority that any provision or part of a provision in
this Award Agreement is unlawful or invalid shall not serve to invalidate any
portion of this Award Agreement not found to be unlawful or invalid, and any
provision or part of a provision found to be unlawful or invalid shall be
construed in a manner that will give effect to the terms of such provision or
part of a provision to the fullest extent possible while remaining lawful and
valid.

 

15. Acknowledgment of Receipt and Acceptance. By signing below (or execution by
other means approved by the Committee, including by electronic signature), the
undersigned acknowledges receipt and acceptance of the Award, agrees to the
representations made in the Award, and indicates his or her intention to be
bound by this Award Agreement and the terms of the Plan.

 

7